DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Bonnell et al. (US 2019/0303742) discloses extension of capsule network in which the [0018] FIG. 2 is a block diagram illustrating an example capsule network 202. The example capsule network 202 can include a Rectified Linear Unit (ReLU) convolutional layer 204, a primary capsule layer 206, and two convolutional capsule layers 208 and 210. The capsule layers, primary capsule layer 206 and the two convolutional capsule layers 208 each include multiple capsules 216. Input data 212 passes first through ReLU convolutional layer 204, which processes the input data and provides layer output to primary capsule layer 206. Capsules in primary capsule layer 206 can activate depending on their input data. Upon activation, the output of a capsule is routed to one or more capsules in the succeeding layer. For example, output from activated capsules in the primary capsule layer 206 is provided as input to capsules in convolutional capsule layer 1 208. Similarly, output from activated capsules in convolutional capsule layer 1 208 is provided as input to convolutional capsule layer 2 210. The output of activated capsules in convolutional layer 2 210 comprises the output 214 of the capsule network 202. Details on the operation of a capsule network can be found in Geoffrey Hinton et al., “Matrix Capsules with EM Routing” ICLR 2018; which is hereby incorporated by reference herein for all purposes.
The closest prior art, Wang et al. (US 2021/0097377) disclose [0010] In an embodiment, the vision task is image classification and performing a vision task on an image by using the multi-scales capsules network may comprise, for each of the at least two branches, obtaining first feature maps of the image by using a number of convolution kernels, wherein the number of convolution kernels for different branches is different; decreasing, by using a convolution operation, a scale of the first feature maps to obtain second feature maps; reshaping the second feature maps to multiple capsule channels; reshaping the multiple capsule channels to multiple capsules, wherein a dimension of the capsules for different branches is different; performing affine transformation on the multiple capsules to obtain first vote capsules such that a dimension of the first vote capsules for different branches is same; concatenating the first vote capsules of the at least two branches together to obtain second vote capsules; for each of a predefined number of image classes, performing dynamic routing on the second vote capsules to obtain respective weights of the second vote capsules; obtaining a weighted sum of the second vote capsules; and determining a category corresponding to a top length of the obtained weighted sums as a category of the image.
 	The closest prior art, Madabhushi et al. (US 2018/0276497) discloses in paragraph [0019], Embodiments extract prostate capsule distension features from pre-treatment MRI images that quantify prostate capsule deformation magnitude and orientation, and predict BCR based on the extracted features. Embodiments identify spatially contextual SOI of the capsule from which the distension features are extracted. Embodiments may train a machine learning classifier with pre-treatment MRI images acquired from a first institution or that were acquired with a first set of imaging parameters, and test the machine learning classifier with a validation or testing set acquired from a different institution or with a second, different set of imaging parameters. The prostate distension features are based on prostate capsule deformation estimated from segmentation of the prostate and are more resilient to scanner and acquisition parameter variability than conventional approaches.
	The closest prior art, Madabhushi et al. (US 2018/0276498) discloses [0031] Embodiments extract prostate capsule distension features from pre-treatment MRI images that quantify prostate capsule deformation magnitude and orientation, and predict BCR based on the extracted features. Embodiments identify spatially contextual SOI of the capsule from which the distension features are extracted. Embodiments may train a machine learning classifier with pre-treatment MRI images acquired from a first institution or that were acquired with a first set of imaging parameters, and test the machine learning classifier with a validation or testing set acquired from a different institution or with a second, different set of imaging parameters. The prostate distension features are based on prostate capsule deformation estimated from segmentation of the prostate and are more resilient to scanner and acquisition parameter variability than conventional approaches.
	The closest prior art, Wang et al. (US 2016/0037082) discloses reconstruction of images from an vivo multi camera capsule, in which, paragraph [0051], The capsule may also tilt while travelling in the GI tract. Capsule tilt will cause the captured image to rotate with respect to the longitudinal direction. FIG. 4B illustrates an example of image rotation caused by camera tilt. Most motion estimation techniques assume a translational model and don't consider of image rotation. In order to determine the capsule tilt, the motion estimation technique selected will be able to handle image rotation. Alternatively, image rotation can be intrinsically taken care of during image matching process since feature-based image matching often includes a rotation matrix in the image matching model. The capsule device may also be equipped with a gyroscope, accelerometer, or electronic compass to determine 3D capsule motion. In this case, capsule tilt and/or movement parameters can be read out and used to assist image stitching. In FIG. 4A and FIG. 4B, the images from two captures are fused to form a wide image. In an alternative configuration, two separate image sequences can be formed for two corresponding cameras. Image stitching can be performed on individual image sequence first. The two stitched composite images can then be fused to form a wide stitched composite image. An alternative solution is to stitch two images from two cameras at each time instance. This will be easier because of no changes occur in the scene while capturing the two intra images. Image stitching can then be performed on a wide stitched image sequence.
	But, the closest prior art, alone or in combination, fail to explicitly disclose 1. A method of detecting and classifying an object, the method comprising the steps of: receiving an input image at a computing device; passing the input image through a convolutional layer, thereby producing a plurality of feature maps of spatial dimensions for the input image, the plurality of feature maps forming a set of children capsules, the set of children capsules having an associated set of parameters; creating a set of child capsule projection descriptors based on the set of children capsules and the set of parameters to calculate a set of routing coefficients for each of the set of children capsules by simultaneously: calculating a cosine angle between a mean projection vector and each projection vector for each of the set of children capsules; calculating an aggregate object class distribution for each of the set of children capsules; and calculating a variance of each of the set of children capsules; creating a first set of parent capsules and a second set of parent capsules, and outputting the set of routing coefficients to the first set of parent capsules and the second set of parent capsules; via the first set of parent capsules, learning a set of instantiation parameters from the set of child capsule projection descriptors to model variations of an object, wherein the variations of the object are selected from the group consisting of pose, rotation, skew, deformation, texture, and stroke thickness; via the second set of parent capsules, predicting classes of objects within the input image; and 44reconstructing the input image via a masked segmentation process, during which the prediction vectors associated with the input image are mapped, and all other pixels are treated as background, render the claim allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/1/2022